FIRST AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT (this “First
Amendment”) is entered into as of October 28, 2008, among QUEST CHEROKEE, LLC, a
Delaware limited liability company (the “Borrower”), QUEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the "MLP"), QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company ("QCOS", QCOS and MLP
collectively called the “Guarantors” and individually a “Guarantor”), ROYAL BANK
OF CANADA, as Administrative Agent and Collateral Agent for the Lenders parties
to the hereinafter defined Term Loan Agreement (in such capacities, the
“Administrative Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL
ASSOCIATION, as Syndication Agent (in such capacity, the “Syndication Agent”),
SOCIÉTÉ GÉNÉRALE, as Documentation Agent (in such capacity, the “Documentation
Agent”), and the undersigned Lenders comprising all of the Lenders.

Reference is made to the Second Lien Senior Term Loan Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent and the Lenders parties thereto (the
“Term Loan Agreement”). Unless otherwise defined in this First Amendment,
capitalized terms used herein shall have the meaning set forth in the Term Loan
Agreement; all section, exhibit and schedule references herein are to sections,
exhibits and schedules in the Term Loan Agreement; and all paragraph references
herein are to paragraphs in this First Amendment.

RECITALS

A.      The former chairman and chief executive officer ("CEO") of the Borrower
has been accused of engaging in a series of unauthorized transactions spanning
several years whereby funds of Quest Resource Corporation, the Borrower or an
Affiliate of the Borrower were transferred to an entity controlled by the former
CEO and periodically repaid in such a fashion that the transactions were not
timely discovered and over time resulted in there being a misappropriation of
approximately $10,000,000 of funds of the Borrower or its Affiliates by the
former CEO for his personal benefit (as so alleged, the "Misappropriation
Transaction"). As a result of the Misappropriation Transaction, various
representations and warranties of the Borrower may no longer be true and correct
and certain covenants may have been breached. The investigation is still pending
at the time of this First Amendment and may continue for an indefinite period of
time.

B.        To enable the Borrower to satisfy conditions precedent to borrowing
under the Term Loan Agreement and to rectify the possible covenant violations as
a result or consequence of the Misappropriation Transaction, the Borrower has
requested certain waivers and amendments to remove from the conditions and
covenants the effects of the Misappropriation Transaction.

C.        Subject to the terms and conditions of this First Amendment, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all the
Lenders are willing to agree to such requested waivers and amendments.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.    Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Term Loan Agreement is amended as follows:

 

1

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



 

1.1

Definitions. Section 1.01 of the Term Loan Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Credit Agreement as amended by the First Amendment to
Credit Agreement.”

“Applicable Rate” means, from time to time, the following percentages per annum
with the Eurodollar Rate never being less than 3.50% per annum:

 

Applicable Rate

Time Period

Eurodollar Rate +

 

Base Rate +

From Closing Date through October 11, 2008

 

6.50%

 

5.50%

From October 11, 2008 through First Amendment Effective Date

 

7.00%

 

6.00%

From and after First Amendment Effective Date

9.00%

 

 

8.00%”

 

“Base Rate means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate for such day, and (c) the Eurodollar Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus one and one-quarter percent (1.25%); provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. (London time) on such
day. Any change in the Base Rate due to a change in the Prime Rate, Federal
Funds Rate or the Eurodollar Rate shall be effective automatically and without
notice to Borrower or any Lender on the effective date of such change in the
Prime Rate, Federal Funds Rate or Eurodollar Rate, respectively.”

“Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to any Eurodollar Rate Loan or the
calculation of the Eurodollar Rate, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the applicable offshore
Dollar interbank market.”

“Consolidated EBITDA means for any period, for the MLP and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income,
(b) Consolidated Interest Charges, (c) the amount of taxes, based on or measured
by income, used or included in the determination of such Consolidated Net
Income, (d) the amount of depreciation, depletion and amortization expense
deducted in determining such Consolidated Net Income, (e) merger and acquisition
costs required to be expensed under FAS 141(R), (f) fees and expenses of the
internal investigation and forensic accounting investigation relating to the
Misappropriation Transaction and the related restructuring which shall be capped
at $1,500,000 for purposes of this definition and (g) other non-cash charges and
expenses, including, without limitation, non-cash charges and expenses relating
to Swap Contracts or resulting from accounting convention changes, of the MLP
and its Subsidiaries on a consolidated basis, all determined in accordance with
GAAP.”

 

2

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



“Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the excess of (I) the sum of (a) all
interest, premium payments, fees, charges and related expenses of the MLP and
its Subsidiaries in connection with Indebtedness (net of interest rate Swap
Contract settlements (including capitalized interest) and net of any write-off
of debt issuance costs and prepayment premium of Indebtedness repaid in
connection with the initial public offering of the MLP's common units in
November, 2007), in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the MLP and its Subsidiaries
with respect to such period under Capital Leases that is treated as interest in
accordance with GAAP over (II) all interest income for such period.”

“Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan a rate per annum described below:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)       if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent's London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.”

“Maturity Date means (a) September 30, 2009 or (b) such earlier date as a result
of any acceleration pursuant to Section 8.02(a) or repayment as a result of a
refinancing required pursuant to Section 6.21.”

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Term Loan Agreement:

“Available Liquidity means collectively for the MLP, Borrower and their
respective Subsidiaries on the last day of each fiscal quarter the sum of (i)
their cash and Cash Equivalents on such date, plus (ii) the excess of the
Borrowing Base (as defined in the First Lien Credit Agreement) on such date over
the Total Outstandings (as defined in the First Lien Credit Agreement) on such
date, plus (iii) for the period commencing on the Second Amendment Effective
Date (as defined in the First Lien Credit Agreement) and ending on such date,
the cumulative amount of excess principal repaid by Borrower on the Indebtedness
outstanding under this Agreement over and above the $3,800,000 required to be
repaid quarterly pursuant to Section 7.08(b) as a condition precedent to
Borrower declaring, making or incurring a liability to make, Quarterly Borrower
Distributions to the MLP.”

“Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.”

 

3

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



“First Amendment Effective Date means November 5, 2008.”

“First Amendment to Credit Agreement means that certain First Amendment to
Second Lien Senior Term Loan Agreement dated as of October 28, 2008, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Syndication Agent and as a Lender,
Société Générale, as Documentation Agent and as a Lender, and Amegy Bank
National Association, as a Lender.”

“Misappropriation Transaction collectively means the alleged series of
unauthorized fund transfers occurring over a multi-year period initiated by the
former chairman and chief executive officer ("CEO") of the Borrower whereby
funds of the Borrower or one or more of its Affiliates were transferred to an
entity controlled by the former CEO and periodically repaid but in such a manner
that the transactions were not timely discovered and over time resulted in the
former CEO having allegedly misappropriated and converted to his personal use,
an amount estimated to be $10 million.”

“Term Loan Paydown Period means the period beginning on the First Amendment
Effective Date and ending on the maturity of the Indebtedness owing under this
Agreement.”

1.2       Article I. Article I of the Term Loan Agreement is amended by adding a
new Section 1.06 “Assumption Relating to Misappropriation Transaction” to read
in its entirety as follows:

“1.06    Assumption Relating to Misappropriation Transaction. The waivers and
amendments set forth in the First Amendment to Credit Agreement have been
entered into by the Borrower, the Administrative Agent and the Lenders prior to
the completion of the Borrower's internal investigation and forensic accounting
investigation relating to the Misappropriation Transaction. The Borrower's good
faith best estimate of the amount of funds misappropriated from Quest Resource
Corporation, the MLP, the Borrower or their Subsidiaries prior to entering into
the First Amendment to Credit Agreement is $10 million. If after the First
Amendment to Credit Agreement becomes effective the Borrower determines (i) that
the amount of funds misappropriated exceeds $11 million or (ii) other facts or
circumstances concerning the Misappropriation Transaction previously unknown to
the Lenders are discovered that result in the Lenders in good faith determining
that the facts and circumstances concerning the Misappropriation Transaction
assumed to exist at the time the First Amendment to Credit Agreement was entered
into were materially erroneous, then in any such instance the waivers and
amendments directly relating to the Misappropriation Transaction set forth in
the First Amendment to Credit Agreement shall be deemed rescinded and revoked.
Notwithstanding such rescission and revocation, neither the Administrative Agent
nor any Lender will be authorized to exercise any rights or remedies otherwise
available to them as a result of such rescission and revocation until the
expiration of the twenty (20) Business Day negotiation period described in the
next sentence. The Borrower, the Administrative Agent and the Lenders shall
negotiate in good faith for a period of twenty (20) Business Days to replace
such rescinded and revoked waivers and amendments with replacement waivers and
amendments satisfactory to the Administrative Agent and the Lenders in their
sole and absolute discretion. If the Borrower, Administrative Agent and Required
Lenders fail to replace such rescinded and revoked waivers and amendments at the
end of such twenty (20) Business Day period, those waivers and amendments will
cease to be of any force or effect and the Lenders shall be entitled to exercise
any rights or remedies available to them under any Loan Document as if this
Second Amendment to Credit Agreement had not been entered among the parties
hereto. Notwithstanding the foregoing, any fees paid pursuant to the First
Amendment to Credit Agreement shall be

 

4

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



nonrefundable and the Applicable Rate shall be the Eurodollar Rate + 9.0% per
annum or the Base Rate + 8.0% per annum.”

 

1.3       Section 2.04. Section 2.04 of the Term Loan Agreement is amended to
read in its entirety as follows:

“2.04    Repayment of Term Loans. Subject to the terms of the Intercreditor
Agreement, during the Term Loan Paydown Period the Borrower will repay principal
of the Term Loans in quarterly installments of $3,800,000 each, which quarterly
installments will be due and payable on the 15th day of each February, May,
August and November while the Term Loans are outstanding. All payments under
this Section 2.04 shall be made together with accrued interest to the date of
such payment on the principal amount repaid and any amounts due under Section
3.05. The unpaid principal balance of the Term Loans will be due and payable on
the Maturity Date together with all accrued and unpaid interest and fees.”

 

1.4       Section 3.03. Section 3.03 of the Term Loan Agreement is amended to
read in its entirety as follows:

“3.03    Inability to Determine Rates. If the Administrative Agent (or any
Lender) determines in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks (or such Lender) in the applicable offshore Dollar market for
the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders (or any Lender)
determine and notify the Administrative Agent that the Eurodollar Rate for such
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders (or such Lender) of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the all of the Lenders revoke such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.”

 

1.5       Section 5.05(a). Section 5.05(a) of the Term Loan Agreement is amended
by adding a new clause at the end thereof before the period to read as follows:

“, subject in the case of clauses (i) and (ii) to the effect of the
Misappropriation Transaction.”

1.6       Section 5.05(b). Section 5.05(b) of the Term Loan Agreement is amended
to read in its entirety as follows:

“(b)      Since December 31, 2007, except for the Misappropriation Transaction
and the related fees and expenses associated with the related internal
investigation, there has been no event or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.”

1.7       Section 5.06. Section 5.06 of the Term Loan Agreement is amended by
changing the first word thereof from “There” to “there” and by adding a new
clause at the beginning thereof to read as follows:

 

5

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



“Except for actions, suits, proceedings, claims and disputes arising out of or
related to the Misappropriation Transaction,”

1.8       Section 5.14(c). Section 5.14(c) of the Term Loan Agreement is amended
by adding a new clause at the end thereof before the period to read as follows:

“, except to the extent any such proceeds were used improperly in connection
with the Misappropriation Transaction.”

1.9       Section 5.15. Section 5.15 of the Term Loan Agreement is amended by
changing the first word of the first and second sentences thereof from “All” to
“all” and by adding a new clause at the beginning of the first and second
sentences to read as follows:

“Other than as affected by the Misappropriation Transaction,”

1.10     Section 5.17. Section 5.17 of the Term Loan Agreement is amended to
read in its entirety as follows:

“5.17    Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by Sections
5.09, 5.11 and 5.12, respectively), and except as a consequence of or related to
the Misappropriation Transaction, neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for (i) such
noncompliance which no longer exists, (ii) alleged noncompliance arising out of
or related to the Misappropriation Transaction, or (iii) noncompliance which
could not reasonably be expected to have a Material Adverse Effect.”

 

1.11     Section 6.01. Section 6.01 of the Term Loan Agreement is amended by
deleting the introductory clause thereof and adding the following in
substitution therefor:

“Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and all the Lenders (and the Administrative Agent
shall deliver to the Lenders):”

 

1.12     Section 6.01(a). Section 6.01(a) of the Term Loan Agreement is amended
by deleting the language commencing with “audited and accompanied by a report”
through the end of such Section and adding the following in substitution
therefor:

“audited and accompanied by a report and opinion of UHY LLP or another
nationally recognized firm of independent certified public accountants
reasonably acceptable to all the Lenders, which report and opinion shall be
prepared in accordance with GAAP (except as otherwise noted herein) and shall
not be subject to any qualifications or exceptions as to the scope of the audit
(except for qualifications, exceptions or restatements arising out of the
Misappropriation Transaction) nor to any qualifications and exceptions not
reasonably acceptable to all the Lenders; provided with respect to any audit of,
and report and opinion from, a firm of independent certified public accountants
of any restatement of the MLP’s consolidated balance sheet, statement of income
and statement of cash flows for fiscal years ending on or before December 31,
2007, such audit, report and opinion may be provided by Eide Bailly LLP,
successor by merger to Murrell, Hall, McIntosh & Co., PLLP, UHY LLP or another
nationally recognized firm of independent certified

 

6

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



public accounts reasonably acceptable to all the Lenders; provided further that
the MLP shall deliver or cause to be delivered to the Administrative Agent and
Lenders the foregoing audited financial statements for its fiscal year ending
December 31, 2008 and shall file or cause to be filed with the Securities
Exchange Commission its annual report on Form 10-K or Form 10-KSB for its fiscal
year ending December 31, 2008 by no later than June 30, 2009; provided further,
that as soon as available, but in any event by March 31, 2009, the Borrower
shall deliver to the Administrative Agent, in form and detail reasonably
satisfactory to the Administrative Agent and all the Lenders, unaudited
preliminary internally generated consolidated balance sheets of the MLP and its
Subsidiaries for the fiscal year ending December 31, 2008, and the related
statements of income and cash flows for such fiscal year, which preliminary
internally generated financial statements will be subject to revisions arising
out of the audit process as provided above in this Section 6.01(a);”

1.13     Section 6.01(b). Section 6.01(b) of the Term Loan Agreement is amended
by deleting the period and adding a new clause at the end thereof after the word
“footnotes” to read as follows:

“and to adjustments or restatements arising out of or related to the
Misappropriation Transaction; provided subject to the final proviso of this
Section delivery of the unaudited balance sheet, statement of income and cash
flows of the MLP and its Subsidiaries for the fiscal quarter ending September
30, 2008 may be delayed and not delivered to the Administrative Agent until the
first to occur of (i) thirty (30) days after the date of delivery to the special
committee of the Borrower’s governing board of a final report detailing the
results of the internal investigation and forensic accounting investigation
conducted by Andrews Kurth LLP and FTI Consulting into the Misappropriation
Transaction which report may contain any recommended remedial measures the
Borrower should undertake or advise that prior financial statements should be
restated; provided, however, if restated financial statements are prepared as a
result of the Misappropriation Transaction, then the Borrower shall deliver to
the Administrative Agent its unaudited stand alone balance sheet, statement of
income and cash flows of the Borrower for the fiscal quarter ending September
30, 2008 within ten (10) days after such restated financial statements are
completed and (ii) June 30, 2009; provided further, notwithstanding the
foregoing, as soon as available but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, the
Borrower shall deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent and all the Lenders,
unaudited preliminary internally generated consolidated balance sheets,
statements of income and cash flows of the MLP and its Subsidiaries as of such
quarter end, which preliminary internally generated financial statements will be
subject to adjustment or restatement as provided above in this Section 6.01(b).”

1.14     Section 6.01. Section 6.01 of the Term Loan Agreement is amended by
adding a new Section 6.01(c) and Section 6.01(d) to read in their entirety as
follows:

“(c)       within 10 days after the end of each month, delivery of a “check
register” type monthly historical cash flow statement for such month and
delivery of projected cash flow statements for the six (6) succeeding
consecutive months and within 30 days after the end of each month, delivery of a
detailed “working cash flow” type monthly historical cash flow statement
substantially in the form previously delivered to the Administrative Agent; and

(d)        within 45 days after the end of each fiscal year, Borrower shall
deliver a one year projection/budget for the MLP for the year following such
fiscal year.”

 

7

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



1.15     Section 6.02(a). Section 6.02(a) of the Term Loan Agreement is amended
by adding a new clause at the end thereof before the period to read as follows:

“; provided, subsequent to the delivery of the financial statements referred to
in Sections 6.01(a) and (b), there may be delivered Compliance Certificates
corrected to reflect the Misappropriation Transaction which corrected Compliance
Certificates may be delivered to the Administrative Agent within thirty (30)
days after the date of delivery to the special committee of the Borrower’s
governing board a final report detailing the results of the internal
investigation and forensic accounting investigation conducted by Andrews Kurth
LLP and FTI Consulting into the Misappropriation Transaction which report may
contain any recommended remedial measures the Borrower should undertake or
advise that prior financial statements should be restated; provided, however, if
restated financial statements are prepared as a result of the Misappropriation
Transaction, then such corrected Compliance Certificates may be delivered to the
Administrative Agent within ten (10) days after such restated financial
statements are completed.”

1.16     Section 6.08(a). Section 6.08(a) of the Term Loan Agreement is amended
by adding a new clause (ii) thereto to read as follows and designating current
clause “(ii)” as clause “(iii)”:

“(ii) the failure to comply therewith arose out of or was related to the
Misappropriation Transaction or”

1.17     Section 6.09. Section 6.09 of the Term Loan Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“; provided with respect to the Misappropriation Transaction the foregoing shall
be modified to exclude noncompliance as a result of or related to the
Misappropriation Transaction prior to its discovery and such modifications,
restatements and revisions as are necessitated to reflect the Misappropriation
Transaction after its discovery are permitted.”

1.18     Section 6.21. Section 6.21 of the Term Loan Agreement is amended in its
entirety to read as follows:

“6.21    Repayment/Refinance Covenant. (a) Unless by June 30, 2009, the Borrower
advises the Administrative Agent in writing that it is engaging the Arranger to
arrange the Take-Out Financing, the MLP will by June 30, 2009 either (i)
complete a private placement of the MLP’s equity securities or debt, or (ii)
engage one or more investment banks reasonably satisfactory to the Arranger to
publicly sell or privately place common equity securities or debt of the MLP
(either of the foregoing, a “Securities Offering”). Such Securities Offering
will be in an amount sufficient to pay, net of all costs and expenses associated
with the Securities Offering, the Term Loans in full and such Securities
Offering will close and fund prior to August 14, 2009; provided that as long as
the Securities Offering is being pursued in good faith and in a diligent manner,
the deadline for closing and funding the Securities Offering will be extended
but in no event will the deadline be extended beyond the Maturity Date.

(b)       If by June 30, 2009 Borrower does not pursue a Securities Offering in
accordance with the terms of Section 6.21(a), then Borrower will engage the
Arranger to arrange the Take-Out Financing.”

 

8

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



1.19     Section 7.02. Section 7.02 of the Credit Agreement is amended by
deleting “and” at the end of subsection (j), replacing the period at the end of
subsection (k) with “; and”, and by adding a new subsection (l) to read as
follows:

“(l)        “Investments constituting Indebtedness of Quest Parent or any
Affiliate of Quest Parent, evidenced by a promissory note payable February 27,
2009 that has been pledged to secure the Obligations and is in the possession of
the Administrative Agent, but in no event in excess of $3,000,000 in principal
amount at any time outstanding.”

1.20     Section 7.08(b). Section 7.08(b) of the Term Loan Agreement is amended
to read in its entirety as follows:

“(b)      the Borrower may declare, make or incur a liability to make Quarterly
Borrower Distributions to the MLP and payments of Distribution Equivalent
Amounts; provided, that (i) at the time each such Quarterly Borrower
Distribution is made no Default or Event of Default exists or would result
therefrom, (ii) at the time each such Quarterly Borrower Distribution is made no
Default (as defined in the First Lien Credit Agreement) or Event of Default (as
defined in the First Lien Credit Agreement) exists or would result therefrom,
(iii) at the time each such Quarterly Borrower Distribution is made no Borrowing
Base Deficiency (as defined in the First Lien Credit Agreement) exists, and (iv)
subject to and in compliance with the terms of the Intercreditor Agreement,
Borrower shall have paid on the Indebtedness outstanding under this Agreement
principal installments of at least $3,800,000 each on the 15th day of each
February, May, August and November occurring during the Term Loan Paydown
Period; and”

1.21     Section 7.08(c). Section 7.08(c) of the Credit Agreement is amended to
read in its entirety as follows:

“(c)      the MLP may declare, make or incur a liability to make payments of
Distribution Equivalent Amounts and Quarterly MLP Distributions of Available
Cash (as defined in the Partnership Agreement (MLP)) to the extent such
Quarterly MLP Distributions in any fiscal quarter do not exceed, in the
aggregate, the Available Cash (as defined in the Partnership Agreement (MLP))
for the immediately preceding fiscal quarter and are made in accordance with the
Partnership Agreement (MLP); provided, the Quarterly MLP Distribution declared
and paid on the MLP’s common units shall not exceed $0.40 per common unit per
quarter until the Term Loan is repaid in full; provided further, that at the
time each such Quarterly MLP Distribution is made no Default or Event of Default
exists or would result therefrom; provided further, that at the time each such
Quarterly MLP Distribution is made, the MLP and Borrower warrant and represent
to the Lenders that after giving effect to such Quarterly MLP Distribution the
MLP and Borrower reasonably expect, based on the information then currently
available to the MLP and Borrower to be in compliance with the provisions of the
liquidity maintenance covenant set forth in Section 7.16(d) as of the next
liquidity maintenance testing date.”

1.22     Section 7.10. Section 7.10 of the Credit Agreement is amended to read
in its entirety as follows:

“7.10    Nature of Business; Capital Expenditures; Risk Management. Engage in
any line of business other than exploration, production and marketing of
Hydrocarbons and related activities nor make or incur Capital Expenditures in
excess of $30,000,000 for the Borrower’s 2009 fiscal year. In addition to the
foregoing, the MLP may not engage in any business other than the ownership of
the Borrower and the operation of the MLP. Without the written approval

 

9

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



of the Administrative Agent, neither the Borrower nor the MLP may materially
change its risk management policy.”

1.23     Section 7.16. Section 7.16 of the Credit Agreement is amended by adding
a new subsection (e) thereto to read in its entirety as follows:

“(e)      Liquidity Maintenance. Permit Available Liquidity to be less than
$14,000,000 at March 31, 2009 or to be less than $20,000,000 at June 30, 2009.”

1.24     Section 10.01. Section 10.01 of the Credit Agreement is amended by
adding a new subsection (f) thereto to read in its entirety as follows:

“(f)      Notwithstanding any provision herein to the contrary, from and after
the First Amendment Effective Date no amendment of any provision of this
Agreement or any other Loan Document shall be effective unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent.”

Paragraph 2.    Effective Date. This First Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)        this First Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all of
the Lenders;

(b)       from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the execution
and performance of this First Amendment and the other Loan Documents which such
Person is executing in connection herewith, (ii) the incumbency and signature of
the officer executing such documents, and (iii) no change in such Person's
organizational documents since July 11, 2008;

(c)        payment on the First Amendment Effective Date to the Administrative
Agent of a 25 basis point amendment fee calculated on the principal outstanding
balance of $45,000,000 on the First Amendment Effective Date which fee will be
shared among all Lenders, if this First Amendment is timely approved, in
accordance with their respective Pro Rata Shares, which fee once paid will be
fully earned and nonrefundable. For example, if the outstanding principal
balance of the Term Loans at the time of the approval of the First Amendment is
$45 million, the amendment fee would equal $45 million times one-quarter of one
percent or $112,500;

(d)       fees and expenses required to be paid pursuant to Paragraph 6 of this
First Amendment, to the extent invoiced prior to the First Amendment Effective
Date;

(e)        from Andrews Kurth LLP, the law firm retained by the joint special
committee of the General Partner, Quest Parent and the general partner of Quest
Midstream Partners, L.P. to investigate the Misappropriation Transaction, and/or
FTI Consulting, the accounting firm retained by Andrews Kurth LLP to conduct the
forensic accounting investigation of the Misappropriation Transaction, a written
statement that to the best of their current knowledge the amount of the
Misappropriation Transaction does not appear to exceed $10,500,000;

 

10

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



(f)        evidence that contemporaneously with the execution of this First
Amendment the requisite lenders party to that certain Second Amendment to
Amended and Restated Credit Agreement with the Borrower have duly executed and
delivered such Second Amendment and the Borrower and guarantors party thereto
have also duly executed and delivered such Second Amendment;

(g)       evidence that contemporaneously with the execution of this First
Amendment the requisite lenders party to that certain Second Amendment to
Amended and Restated Credit Agreement with Quest Midstream Partners, L.P. and
Bluestem Pipeline, L.P. have duly executed and delivered such Second Amendment
and the borrowers and guarantors party thereto have also duly executed and
delivered such Second Amendment; and

(h)       such other assurances, certificates, documents and consents as the
Administrative Agent may require.

 

Paragraph 3.

Waivers.

 

(a)         Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lenders hereby waive any non-compliance
for all periods ending prior to the First Amendment Effective Date with the
following representations and warranties and agree that the Borrower shall not
be deemed in Default solely by reason of such non-compliance:

 

(i)         Section 5.05(a) -- Financial Statements -- insofar as a result of or
related to the Misappropriation Transaction the financial statements previously
delivered may not have fairly presented in all material respects the financial
condition of the MLP and its Subsidiaries as of the date thereof;

 

(ii)        Section 5.05(b) – No Material Adverse Effect – insofar as a result
of or related to the Misappropriation Transaction (including the costs of the
internal investigation related thereto) there may have been an event or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect;

 

(iii)       Section 5.06 – Litigation – insofar as actions, suits, proceedings,
claims or disputes arising out of or related to the Misappropriation Transaction
are pending or threatened or contemplated by or against Borrower or any Borrower
Affiliate which could reasonably be expected to have a Material Adverse Effect;

 

(iv)       Section 5.14(c) – Use of Proceeds – insofar as any proceeds of any
Term Loan were used in the Misappropriation Transaction;

 

(v)        Section 5.15 -- Disclosure; No Material Misstatements – insofar as a
result of or related to the Misappropriation Transaction any material factual
information furnished by or on behalf of the MLP and Borrower was not true and
accurate in all material respects or was incomplete by omitting to state any
material fact necessary to make such information, in light of the circumstances
under which it was made, not misleading, or any estimates or projections were
based upon incorrect information or assumptions; and

 

(vi)       Section 5.17 -- Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower or any Borrower
Affiliate is in violation of any Laws which could reasonably be expected to have
a Material Adverse Effect and insofar as a result of or related to the
Misappropriation Transaction the Borrower or any Borrower Affiliate has

 

11

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



received notice alleging any noncompliance with any Laws that could reasonably
be expected to have a Material Adverse Effect.

 

(b)        Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lenders hereby waive any non-compliance
for all periods ending prior to the First Amendment Effective Date with the
following affirmative covenants and agree that the Borrower shall not be deemed
in Default solely by reason of such non-compliance:

 

(i)         Section 6.01(a) -- Financial Statements -- insofar as a result of or
related to the Misappropriation Transaction the audited annual financial
statements previously delivered did not fairly present in all material respects
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries and may need to be restated;

 

(ii)        Section 6.01(b) – Financial Statements – insofar as a result of or
related to the Misappropriation Transaction the unaudited quarterly financial
statements previously delivered did not fairly present in all material respects
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries and may need to be restated;

 

(iii)       Section 6.02(a) – Certificates – insofar as a result of or related
to the Misappropriation Transaction previously delivered Compliance Certificates
were not accurate and need to be resubmitted;

 

(iv)       Section 6.03(a) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Default or Event of Default occurred and Borrower
failed to promptly notify the Administrative Agent of such Default or Event of
Default;

 

(v)       Section 6.03(b) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Material Adverse Effect resulted or could
reasonably be expected to result;

 

(vi)       Section 6.03(c) – Notices – insofar as a result of or related to the
Misappropriation Transaction any litigation, investigation or proceeding
affecting Borrower or any Borrower Affiliate exists in which the amount involved
exceeds $1,000,000 or injunctive or other relief is sought which could
reasonably be expected to have a Material Adverse Effect;

 

(vii)     Section 6.03(d) – Notices – insofar as a result of or related to the
Misappropriation Transaction any changes that are made to the Borrower’s or the
MLP’s internal controls;

 

(viii)     Section 6.08 – Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to comply in all
material respects with the requirements of Laws applicable to it or its business
or properties and which noncompliance could reasonably be expected to have a
Material Adverse Effect;

 

(ix)       Section 6.09 – Books and Records – insofar as a result of the
Misappropriation Transaction the Borrower failed to maintain proper books of
record and account (a) in which full, true and correct entries in conformity
with GAAP were made and (b) in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it; and

 

12

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



(x)        Section 6.12 – Use of Proceeds – insofar as a result of the
Misappropriation Transaction proceeds of the Term Loans were used for a purpose
other than a purpose set forth in Section 6.12.

 

(c)         Insofar as such non-compliance is the direct or indirect consequence
of (i) the Misappropriation Transaction or (ii) as a result of not promptly
settling intercompany accounts, the Lenders hereby waive any non-compliance with
the following negative covenants and agree that the Borrower shall not be deemed
in Default solely by reason of such non-compliance:

 

(i)         Section 7.02 -- Investments -- insofar as a result of or related to
(A) the Misappropriation Transaction any funds transferred from the Borrower or
any Affiliate of the Borrower to an entity controlled by the former CEO of the
Borrower would be characterized as a loan, advance or Investment or (B) not
promptly settling intercompany accounts any such intercompany accounts would be
characterized as a loan, advance or Investment;

 

(ii)        Section 7.04 – Indebtedness – insofar as a result of or related to
(A) the Misappropriation Transaction or (B) not promptly settling intercompany
accounts, Indebtedness was created or incurred;

 

(iii)       Section 7.11 – Transactions with Affiliates – insofar as a result of
or related to the Misappropriation Transaction a transfer of property of the
Borrower was made to an Affiliate and as a result of not promptly settling
intercompany accounts;

 

(iv)        Section 7.13 – Use of Proceeds -- insofar as a result of or related
to the Misappropriation Transaction proceeds of the Term Loans were used for a
purpose other than a purpose set forth in Section 6.12; and

 

(v)         Section 7.16(a) – Current Ratio -- insofar as a result of or related
to the Misappropriation Transaction the Borrower permitted its ratio of the
MLP’s consolidated current assets to consolidated liabilities at any fiscal
quarter-end to be less than 1.0 to 1.0.

 

(d)        Insofar as such breach is the direct or indirect consequence of the
Misappropriation Transaction, the Lenders hereby waive any breach for all
periods ending prior to the First Amendment Effective Date with the following
Defaults and/or Events of Default:

 

(i)         Section 8.01(b) – Specific Covenants -- insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to observe any
term, covenant or agreement contained in Section 6.03(a), Section 6.12, Section
7.02, Section 7.04, Section 7.11, Section 7.13 or Section 7.16(a);

 

(ii)        Section 8.01(c) – Other Defaults – insofar as a result of or related
to the Misappropriation Transaction the Borrower failed to perform or observe
any covenant or agreement listed in Paragraph 3(b) or (c) of this First
Amendment that is not listed in Paragraph 3(d)(i) of this First Amendment;

 

(iii)       Section 8.01(d) – Representations and Warranties – insofar as a
result of or related to the Misappropriation Transaction any representation or
warranty made or deemed made by the Borrower or any other Loan Party was
incorrect in any material respect when made or deemed made; and

 

13

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



(iv)       Section 8.01(e) – Cross-Default – insofar as a result of or related
to the Misappropriation Transaction the Borrower or any Borrower Affiliate
failed to observe or perform any agreement or condition relating to Indebtedness
having an aggregate principal amount of more than $5,000,000, the effect of
which default is to cause, or to permit the holder of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to be demanded or to
become due prior to its stated maturity.

 

(e)         The foregoing waivers shall not be deemed to be a waiver by the
Lenders of any other covenant, condition or obligation on the part of the
Borrower under the Term Loan Agreement or any other Loan Document, except as set
forth in Paragraph 3 of this First Amendment. In addition, the foregoing waivers
shall in no respect evidence any commitment by the Lenders to grant any future
consents or waivers of any covenant, condition or obligation on the part of the
Borrower under the Term Loan Agreement or any other Loan Document whether
related to or arising out of the Misappropriation Transaction or otherwise. Any
further waivers or consents must be specifically agreed to in writing in
accordance with Section 10.01 of the Term Loan Agreement.

 

Paragraph 4.    Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this First Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this First
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 5.    Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the First
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this First Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

Paragraph 6.    Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
First Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this First
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

 

Paragraph 7.

Miscellaneous.

 

(a)        This First Amendment is a “Loan Document” referred to in the Term
Loan Agreement. The provisions relating to Loan Documents in Article X of the
Term Loan Agreement are incorporated in this First Amendment by reference.
Unless stated otherwise (i) the singular number includes the plural and vice
versa and words of any gender include each other gender, in each case, as
appropriate, (ii) headings and captions may not be construed in interpreting
provisions, (iii) this First Amendment will be construed, and its performance
enforced, under New York law and applicable federal law, (iv) if any part of
this First Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable, and (v) this First Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 

14

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



Paragraph 8.  ENTIRE AGREEMENT. THIS FIRST AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 9.    Parties. This First Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Lenders, and their
respective successors and assigns.

Paragraph 10.  Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this First Amendment.

Paragraph 11.  Release. As additional consideration for the execution, delivery
and performance of this First Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
First Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender or any defense to (i) the payment of Obligations under the Term
Notes and/or the Loan Documents, or (ii) the performance of any of its
obligations with respect to the Term Notes and/or the Loan Documents. In the
event any such facts, events, statuses or conditions exist or have existed,
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lenders,
as well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which Borrower may have against any of them or their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

The parties hereto have executed this First Amendment in multiple counterparts
to be effective as of the First Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

15

 

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the First Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST CHEROKEE, LLC,

 

as Borrower

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

QUEST ENERGY PARTNERS, L.P.,

 

as a Guarantor

 

 

 

By:

QUEST ENERGY GP, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ David Lawler 

 

 

 

David Lawler,

 

 

 

President

 

 

 

 

 

 

QUEST CHEROKEE OILFIELD SERVICE, LLC,

 

as a Guarantor

 

 

 

By:

QUEST CHEROKEE, LLC,

 

 

Its Sole Member

 

 

 

 

 

By:

/s/ David Lawler 

 

 

 

David Lawler,

 

 

 

President

 

 

 

 

 

 

 

Signature Page 1

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------





 

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Susan Khokher 

 

Name:

Susan Khokher 

 

Title:

Manager, Agency 

 

 

 

Signature Page 2

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------





 

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

 

 

By:

/s/ Jason York 

 

 

Jason York

 

 

Authorized Signatory

 

 

Signature Page 3

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------





AGREED TO AS OF THE FIRST

 

AMENDMENT EFFECTIVE DATE:

KEYBANK NATIONAL ASSOCIATION,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Todd Coker 

 

Name:

Todd Coker 

 

Title:

AVP 

 

 

 

Signature Page 4

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------





 

SOCIÉTÉ GÉNÉRALE, as Documentation Agent and

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen W. Warfel 

 

Name:

Stephen W. Warfel 

 

Title:

Managing Director 

 

 

 

Signature Page 5

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

--------------------------------------------------------------------------------





 

AMEGY BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Stewart Lang 

 

Name:

Stewart Lang 

 

Title:

Vice President 

 

 

 

 

Signature Page 6

First Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 

 